Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of group I, corresponding claims 1-3, 9, 11, 13, 17 in the reply filed on 07/16/2021 is acknowledged. Claims 4-8, 10, 12, 14-16, and 18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group, there being no allowable generic or linking claim.
Priority
Receipt is acknowledged of a certified copy of foreign application DE102017119279.4.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 03/07/2021, 04/08/2020, 02/05/2020 is being considered by the examiner.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the rectangular separating surface with a width and a length in claims 3, 9, 11, 13, 17 (Figures 1-2 show many surfaces including rectangular surfaces, but they are not enumerated for the rectangular separating surface with a width and a length. Applicant is requested to label a reference of the rectangular separating surface and record to the specification. See the 112b below for discussion of “separating”) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length (emphasis added). The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
Therefore, the unnecessary information is suggested to be deleted, perhaps “Herrmann Ultraschalltechnik GmbH & Co. KG”, “Method of cutting a rubber web”, and “Figure 1”. 
Also, the abstract is objected because it is worded throughout making it confusion what is actually being disclosed. Applicant is requested to amend a way to help readers in deciding whether there is a need for consulting the full patent text for details.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 9, 11, 13, 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, line 4, a step of moving the rubber is unclear. The specification does not clearly discuss what structures cause the rubber movement and drawings don’t show what structures cause the rubber movement, as the claim is written, it is unclear whether this step is performed by manual or a conveyor of some sorts.
Claim 2, “a wedge-shaped tip” is unclear. See http://www.finedictionary.com/wedge%20shape.html, a wedge shape is any shape that is triangular in cross section.  Looking at Figures 1-2, there is a portion or a corner of a triangle at a cutting edge, therefore, the language of “wedge-shaped” is unclear. For examining purposes, the “wedge-shaped tip” is interpreted as a cutting edge or tip being a portion of a wedge shape. Claim 11 has the same issue.
Claim 11 “a rectangular separating surface” (emphasis added) is unclear. What is the surface separate from? Is Applicant trying to claim a rectangular opposite surface since Figure 2 shows two opposite surfaces to form a tip or a cutting edge? Claims 3, 9, 13, and 17 have the same issue. 
Also Claim 9, “the separating surface” lacks of antecedent basis of the claim.
All claims dependent from claim 1 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being dependent from the rejected parent claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Downing (US 2002/0178880) in view of Vieira (US 2015/0007704).
Regarding claim 1, as best understood, Downing teaches a method of cutting a rubber web by means of ultrasound (Figure 9 and Para. 66 recites “the cutting element 120 is an ultrasonic knife… the rubber to be cut”. The ultrasonic knife is intrinsically used in an ultrasound device or an ultrasonic device of some sorts), wherein the method comprises steps of:
contacting with the rubber web with a sonotrode (a strip on a conveyor 140 contacts a ultrasonic blade 120 as seen in Figure 9) and 
moving the rubber web and the sonotrode relative to each other via a conveyor (150) and a means (141, Para. 68) while the sonotrode is excited in an ultrasonic vibration (Para. 64 recites “a wheel (132) that rotates and is moveable along the same path as the cutting means (120). This wheel (132) traverses directly in front of the cutting path (3) but is at a sufficient distance to enable the strip (1) to lift and pass over the cutting blade (120) as the blade is traversing”). 
(With regards to “an ultrasonic vibration”, this inherently limitation because this cutting element is an ultrasonic knife which intrinsically uses in an ultrasonic vibration of some sorts, for example, Para. 66 recites an “ultrasonic low amplitude high frequency knife”), but Downing fails to teach that the sonotrode comprise steel.
Vieira teaches an ultrasonic knife (an ultrasonic steel tire cutting horn 20), which comprises steel (Para. 20 recites “the ultrasonic steel tire cutting horn 20 can be manufactured from tool steels”) for cutting rubber (Para. 4).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the method of Downing to have the ultrasonic knife (sonotrode) to be made by steel, as taught by Vieira, in order to provide a higher wear resistance and a meaningfully longer life span of the ultrasonic knife (sonotrode) in Para. 27 of Vieira.
If one was to argue that Downing’s device is not an ultrasound device or an ultrasonic device, then the following rejection is applied.
Vieira also teaches the ultrasonic knife used in an ultrasound device or an ultrasonic device (Para. 27 recites “40KHz”).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the method of Downing to have the ultrasonic knife (sonotrode) to be used in an ultrasound device or an ultrasonic device, as taught by Vieira, in order to provide very high cutting speeds for a clean cut.
Regarding claims 2 and 11, as best understood, the modified method of Downing teaches that the sonotrode has a “wedge-shaped tip” (Para. 66 and Figure 7 of Downing, a cutting edge 121, 124 is a portion of a wedge shape) including a rectangular “separating” or opposite surface (Figure 7 of Downing below) with a width and a length (a length of the cutting edge 121).

    PNG
    media_image1.png
    510
    503
    media_image1.png
    Greyscale


Claims 3 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Downing in view of Vieira and Capodieci (US 2006/0260451).
Regarding claim 3, the modified method of Downing teaches all of the limitations as stated in claims 1-2 and 11 above except that the length (cutting edge) of the separating surface is < 60mm.
Capodieci teaches varying types of cutting blades (18, Para. 46 and Figures 5A-D) having varying lengths and thicknesses of cutting edges as seen in Figures 5A-D. Wherein a tip or a cutting edge of the blade is about 20mm (Para. 45 “optimally active area…about 20mm”).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the method of Downing to have a cutting edge (length) of a sonotrode (blade) to be about 20mm, as taught by Capodieci, in order to provide a right size of an ultrasonic blade for cutting area of the rubber needed.
Regarding claim 13, the modified method of Downing teaches all of the limitations as stated in claims 1-3 and 11 above except that the length (cutting edge) of the separating surface is between 25mm and 35mm.
Examiner notes that Capodieci teaches varying types of cutting blades (18, Para. 46 and Figures 5A-D) for higher or thicker products that may require a different operating frequency to achieve uniform and producible cuts (Para. 45 of Capodieci).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have any reasonable length range including the claimed length range, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum length or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. The claimed length range would have been obvious because a person of ordinary skill has good reason to pursue the known options within technical grasp.  These are known discovering the optimum length ranges depending on size of rubber material to be cut, in order to allow the user who properly operates frequency to achieve uniform and producible cuts (Para. 45 of Capodieci).
Claims 9 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Downing in view of Vieira and Dale (US 5819615).
Regarding claims 9 and 17, as best understood, the modified method of Downing teaches all of the limitations as stated in claim 1 above including the longitudinal direction of the “separating” surface includes an angle (see Figures 7, 9 and Para. 66 “this dual angle setting of the cutting element (120) achieves a superior more uniformed cut because the knife's cutting edge (124) is really the tip of a chisel type-cutting tool), but Downing fails to show that the angle is between 10 and 20 degrees or 14 and 15 degrees.
Also, Dale shows a blade (2, Figure 6) for an ultrasonic system (abstract), wherein the blade is angular relative to a workpiece (article 3 to be cut).
Based on the teachings of Downing and Dale, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have any reasonable angle range including the claimed angle range (between 14 and 15 degrees), since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum angle or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. The claimed angle range would have been obvious because a person of ordinary skill has good reason to pursue the known options within technical grasp.  These are known discovering the optimum angle ranges depending on rubber material to be cut and cutting requirements of the workpiece (rubber material) for achieving a superior more uniformed cut because the knife's cutting edge is really the tip of a chisel type-cutting tool (Para. 66 of Downing).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NHAT CHIEU Q DO whose telephone number is (571)270-1522.  The examiner can normally be reached on 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANDREA WELLINGTON can be reached on 571-272-4483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NHAT CHIEU Q DO/Examiner, Art Unit 3724                                                                                                                                                                                                        7/27/2021